DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Claims 1-8, 10-18 and 20 are presented for examination.

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended the claims to recite: “deleting, in response to receiving a user input for deleting the first chat window among the plurality of chat windows, the first chat window except for one or more marked messages of the first chat window; displaying, in response to detecting a second touch input for selecting a first marked message of the deleted first chat window among the displayed one or more marked messages, a message corresponding to the selected first marked message without switching to the first chat window.”  Applicant further alleges that the above features are supported by [0049, 0050, 0060] of the specification.
Examiner was unable to find some of the features recited in the amended limitations.  [0049, 0050, 0060] do not appear to mention deleting a chat window or displaying a message in response to a touch input for selecting a first marked message of a deleted chat window among one or more other marked messages.  [0049, 0050] appear to pertain to normal messages, rather than marked messages or chat windows, and relate to performing operations on a selected message e.g., deleting or pinning a message, rather than a chat window.
  The only support for subject matter directly related to the amended limitations appears to be in [0060] of the specification, which is reproduced below (emphasis added):
[0060]  In operation 607, the controller 140 may determine whether one marked message is selected from the marked message list. When one marked message is selected from the marked message list, in operation 607, the controller 140 may sense the selection of the one marked message and, in operation 609, may switch to and display a chat window including the selected marked message. In an embodiment, the controller 140 may cause a scroll bar to automatically
move to a point of the selected marked message in the chat window, and may display the chat window in such a manner that the scroll bar focuses on the selected marked message. Also, the controller 140 may cause the chat window to include messages before and/or after the selected marked message. When the chat window including the marked message is deleted, the controller 140 may determine whether the marked message is to be deleted. When deleting the chat window, the controller 140 may delete the marked message together with the chat window. When extracting the marked message, the controller 140 may not display the deleted marked message in a marked message list. Alternatively, when deleting the chat window, the controller 140 may not delete the marked message. Because the chat window has been deleted, the controller 140 may not perform an operation for switching to a chat window, and may display only marked message information.

[0060] appears to indicate that in one embodiment, a controller may delete a chat window and that a corresponding marked message in the chat window may not be deleted.  It further states that “because the chat window has been deleted, the controller 140 may not perform an operation for switching to a chat window, and may display only marked message information.”  However, [0060] does not state that a chat window is deleted in response to user input.  Additionally, [0060] does not state that the message is displayed in response to a touch input for selecting a marked message of the deleted first chat window.  Put another way, [0060] appears to be limited to stating that because a chat window is deleted, the controller may only display marked message information and not switch to a chat window.  The paragraph does not appear to indicate the claimed conditions/circumstances under which the above operations are performed i.e., it does not clearly indicate that the displaying without switching to a chat window is in response to touch input selecting a marked message in a deleted chat window; rather, the paragraph only states that the controller at some point may somehow be limited to displaying only marked message information and not a chat window because of the deletion of the chat window. 
 On page 11 of the reply, Applicant alleges that [0049, 0050] of the specification teach deleting a message in response to user input, and appears to assert that as a result, a person of ordinary skill would understand that a chat window likewise is deleted in response to user input.  However, it is also possible that the controller automatically closes or deletes the chat window based on other criteria.  (For example, as noted above, Pronovost [0027, 0049, 0050, 0079] teaches automatically and selectively discarding/deleting graphical objects, such as a tab/window in a browser, based on memory needs, and not necessarily in direct response to user input).  In fact, [0060] repeatedly mentions the controller 140 as the actor or trigger behind the deletion of the chat window, and does not mention the involvement of a user (“when deleting the chat window, the controller 140 may delete the marked message … when the deleting the chat, window, the controller may not delete the marked message,” etc.)  [0060] further does not describe the context in which a chat window is deleted, nor the nature of the deletion (i.e., whether the chat window is being deleted from memory, from view etc.)  Applicant earlier alleged that the claimed deletion refers to deletion from memory, and to the Examiner it seems a somewhat unusual and uncommon feature for a chat application to give a user the ability to delete a chat window (i.e., a window-like graphical structure, as opposed to a conversation thread or chat message) from memory.  Given the limited description of the chat window deletion process, the lack of explicit support and the existence of plausible alternatives, there does not appear to a strong basis for various details in the amended limitations. For at least the above reasons, claim 1 remains rejected under 35 U.S.C. 112(a).  
Claim 13 corresponds to claim 1 and is rejected for the same reasons.
Claims 2-12 and 14-20 for failing to cure the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0159878) in view of Pronovost (US 2013/0067186).  

 	Kim was cited in an IDS dated 2/5/2021.

 	Regarding claim 1, Kim teaches a method for managing messages in an electronic device, the method comprising:
	providing a user interface for displaying one of a plurality of chat windows (Figs. 7-9, 3-6, [0029, 0054-055, 0057], Kim describes presenting an interface with chat messages i.e., a chat window; the messages could be messages in a conversation thread e.g., as found in a message view, or marked messages alone e.g., as found in a marked view; these can be understood as distinct chat-related windows; Kim contemplates multiple different message views/interfaces/windows for different conversation threads e.g., see Kim Figs. 7-9, [0025-0026, 0057])
 	wherein the plurality of chat windows comprises a first chat window including one or more messages transmitted to or received from a first interlocutor and a second chat window including one or more messages transmitted to or received from a second interlocutor (Figs. 7-9, 3-6, [0029, 0054-055, 0057], Kim describes presenting an interface with chat messages i.e., a chat window; the messages could be messages in a conversation thread e.g., as found in a message view, or marked messages alone e.g., as found in a marked view; these can be understood as distinct chat-related windows; Kim contemplates multiple different message views/interfaces/windows for different conversation threads e.g., see Kim Figs. 7-9, [0025-0026, 0057]; each message in the message view or marked view is associated with users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]);
 	deleting, in response to receiving a user input for deleting the first chat window among the plurality of chat windows, the first chat window except for one or more marked messages of the first chat window (Kim Figs. 8(b)(c), col. 9, lines 36-67, when a user is viewing a message view with a marked message i.e., a chat window, the user can select the marked message, and provide input to transfer to a marked view, that only shows marked messages; note that in this transition, the prior window is deleted from the screen; however, the one marked message is retained and not entirely removed from the screen.);
 	displaying, in response to detecting a first touch input in the user interface, one or more marked messages including the one or more messages of the deleted first chat window and the one or more marked messages of the second chat window (Fig. 4, [0050], a user can provide a touch gesture to trigger a mark view; that is, a display is provided that lists only marked messages; Kim Figs. 4-5, [0050], notes that the marked view may include multiple marked messages, which may come from multiple threads;  each thread can be represented by a different display window/message view; Kim [0049], each marked message is a message that was designated as such by the user in a message view);
 	displaying, in response to detecting a second touch input for selecting a first marked message of the deleted first chat window among the displayed one or more marked messages, a message corresponding to the selected first marked message (Fig. 9, 5 [0058, 0051], when a marked message is selected in the mark view, the user is taken to a different display screen/window, which shows the thread from which the marked message originated; Figs. 9a, 9b display an example of selecting a marked message and being returned to the original thread, with the marked message displayed there next to other unmarked messages; see also Fig. 9, [0058], which notes that when a user selects a marked message, the marked message will be displayed in the display, next to any unmarked message that may have preceeded it i.e., in its original position, as it was originally received or sent); and
 	However, Kim does not expressly disclose the displaying without switching to the first chat window (“displaying, in response to detecting a second touch input for selecting a first marked message of the deleted first chat window among the displayed one or more marked messages, a message corresponding to the selected first marked message without switching to the first chat window.”)  
 	In the same field of endeavor, Pronovost teaches the displaying without switching to the first chat window (Pronovost [0027, 0048, 0049, 0050, 0079, 0082], it is known, when a page/window of content e.g., a graphic of a page of content in a browser tab, is no longer being displayed and is no longer needed, it may be discarded and deleted from memory; if the content then is needed again for display, it can be regenerated; in the context of Kim Figs.7-9, [0025-0026, 0057], this means that when the user causes a message view/window 710 disappear as the interface transitions to a marked view/window 810, and then later presents content that was in the message view/window 710, this means that the view/window 710 may have been discarded, then regenerated; put another way, the system causes a window with content to disappear and be deleted, then presents the same or similar information but not in the same window, but rather in a  new, regenerated window i.e., “displaying … a message corresponding to the selected first marked message without switching to the first chat window.”)    
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the displaying without switching to the first chat window as suggested in Pronovost into Kim because Kim and Pronovost pertain to analogous fields of technology.  Kim pertains to a chat application that displays various chat views/windows.  In response to user input, the system can display a message view/window, then replace it with a marked view/window, and then present again content that was in the message view/window.  Pronovost also pertains to a system where graphical objects e.g., windows/pages of content, may be displayed and then may disappear, after which the content may reappear again at some point.  In Pronovost, such objects, when no longer used, may be discarded and deleted from memory; when the content in such objects needs to be displayed again, the graphical objects are recreated or regenerated.  It would be desirable to incorporate this feature into Kim to provide a method of managing the selective display of graphical objects and content e.g., see Pronovost [0027, 0048, 0049, 0050, 0079, 0082].  

 	Regarding claim 2, the combination of Kim and Pronovost teaches the invention as claimed in claim 1.  The combination of Kim and Pronovost teaches wherein the displaying the first chat window comprises displaying the selected first marked message in such a manner as to focus on the selected first marked message (Kim Fig. 7, [0054-056], a marked message in a message view can be designated as such using a highlight or outline, which focuses attention on the message).

 	Regarding claim 3, the combination of Kim and Pronovost teaches the invention as claimed in claim 2.  The combination of Kim and Pronovost also teaches 
 	wherein the one or more messages transmitted to or received from the first interlocutor include a previous message and a subsequent message of the first marked message (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be displayed according to time information next to other messages i.e., a message may precede it and another message may follow it; naturally, the displayed marked message includes an area to view in the window).

 	Regarding claim 4, The combination of Kim and Pronovost teaches the invention as claimed in claim 1.  The combination of Kim and Pronovost also teaches 
 	setting, in response to detecting a third touch input for selecting a message among the one or more messages of the first chat window or the one or more messages of the second chat window, the selected message as a marked message (Kim Fig. 7, [0049, 0054-0055], each marked message is a message that was designated as such by the user in a message view using a touch gesture).

 	Regarding claim 5, the combination of Kim and Pronovost teaches the invention as claimed in claim 4.  The combination of Kim and Pronovost also teaches wherein displaying the one or more marked messages comprises displaying the one or more marked messages associated with one or more interlocutors (each message in the message view or marked view is associated with users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]).

 	Regarding claim 6, the combination of Kim and Pronovost teaches the invention as claimed in claim 4.  The combination of Kim and Pronovost also teaches wherein the marked message comprises at least one of a text message, voice data or image data (the messaging contemplated in Kim can pertain to chats, text messages etc. e.g., see Kim [0026]; see also the text/IM messages in Figs. 7-11). 

 	Regarding claim 7, the combination of Kim and Pronovost teaches the invention as claimed in claim 4.  The combination of Kim and Pronovost also teaches wherein the setting the selected message as the marked message comprises:
 	mapping the selected message to metadata of the selected message; and
 	storing the selected message mapped to the metadata of the selected message as the marked message (Kim teaches that a message can be mapped to or associated with a variety of information; for example, Kim [0027] notes that each message can be associated with various attributes, such as origin information and time information; such data can be stored in a database; see also Kim [0008-0009], which describes storing messages and associated attributes in a database and memory unit.)

 	Regarding claim 8, the combination of Kim and Pronovost teaches the invention as claimed in claim 7. The combination of Kim and Pronovost also teaches 
 	wherein the metadata comprises at least one of a name of at least one interlocutor, a marked message associated with the at least one interlocutor and a number of marked messages associated with the at least one interlocutor, or data and time information corresponding to the marked message (Kim teaches that a message can be mapped to or associated with a variety of information; for example, Kim [0027] notes that each message can be associated with various attributes, such as origin information and time information, in a database).

 	Regarding claim 10, the combination of Kim and Pronovost teaches the invention as claimed in claim 8.  The combination of Kim and Pronovost also teaches wherein the displaying the one or more marked messages comprises displaying a list of the one or more marked messages based on the at least one interlocutor (each message in the message view or marked view is associated with and based on users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]).

 	Regarding claim 12, the combination of Kim and Pronovost teaches the invention as claimed in claim 1.  The combination of Kim and Pronovost also teaches wherein the user interface comprises at least one of a social network service (SNS) application, an email service application, a one-to-one and group chatting messenger service application, or a message service application for exchanging text and multimedia messages (Kim [0026] describes a messaging, email, one-to-one or chatting applications).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Kim and Pronovost also teaches an apparatus for managing a message in an electronic device (Kim Fig. 1, [0032] describes a mobile device), the apparatus comprising:
 	a touch screen (Kim Fig. 1, [0033] describes a touch screen); and
 	a processor operatively coupled to the touch screen (Kim Fig. 1, [0039] describes a control unit),
 	wherein the processor is configured to perform the operations of claim 1.  

 	Regarding claim 14, the combination of Kim and Pronovost teaches the invention as claimed in claim 13. The combination of Kim and Pronovost also teaches wherein the processor is further configured to:
 	control the touch screen to display the selected first marked message in such a manner as to focus on the selected first marked message (Kim Fig. 7, [0054-056], a marked message in a message view can be designated as such using a highlight or outline),  
 	wherein the one or more messages transmitted to or received from the first interlocutor include a previous message and a subsequent message of the first marked message (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be displayed according to time information next to other messages i.e., a message may precede it and another message may follow it). 

 	Regarding claim 15, the combination of Kim and Pronovost teaches the invention as claimed in claim 13.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 16, the combination of Kim and Pronovost teaches the invention as claimed in claim 15.  The combination of Kim and Pronovost also teaches wherein the processor is further configured to control the touch screen to display the one or more marked messages associated with one or more interlocutors (each message in the message view or marked view is associated with and based on users, such as senders and receiving users e.g., see Kim Figs. 4, 8, claim 1, [0050, 0057, 0045, 0026]).

 	Regarding claim 17, the combination of Kim and Pronovost teaches the invention as claimed in claim 15. Claim 17 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 18, the combination of Kim and Pronovost teaches the invention as claimed in claim 17. Claim 18 also corresponds to claim 8 and is rejected for the same reasons.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Pronovost, as applied in claim 5 and 13, and further in view of Chan (US 9,092,964).  

 	Regarding claim 11, the combination of Kim and Pronovost teaches the invention as claimed in claim 5.  However, the combination of Kim and Pronovost does not expressly disclose the displaying the one or more marked message comprises: in response to detecting the first touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes a plurality of messages associated with the at least two interlocutors; and displaying one or more marked messages associated with an interlocutor if the interlocutor is selected from the list of the interlocutors.
 	In the same field of endeavor, Chan teaches the displaying the one or more marked message comprises: 
 	in response to detecting the first touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes a plurality of messages associated with the at least two interlocutors (Chan Figs. 3R, 3S, col. 8, line 64 to col. 9, line 2 teach that a list of pinned messages can each include mentions of various users e.g., Liz Ortega and George Carter in Fig. 3R; these displayed names can be understood as a “list of interlocutors”; when a user selects a pinned message (and its corresponding user name), the screen may shift to a message window that includes/is connected to those two names and displays a marked message in the context of a larger thread; note that in the context of Kim, a user may select a message in a message view to arrive at the list of pinned messages i.e., the claimed “in response to detecting the second touch input”; also note that in displaying a message that includes a user’s name, naturally the system is also selecting that name for display); and 
 	displaying one or more marked messages associated with an interlocutor if the interlocutor is selected from the list of the interlocutors (Chan Figs. 3R, 3S, col. 8, line 64 to col. 9, line 2 teach that a list of pinned messages can each include mentions of various users e.g., Liz Ortega and George Carter in Fig. 3R; these displayed names can be understood as a “list of interlocutors”; when a user selects a pinned message (and its corresponding user name), the screen may shift to a message window that includes/is connected to those two names and displays a marked message in the context of a larger thread; note that in the context of Kim, a user may select a message in a message view to arrive at the list of pinned messages i.e., the claimed “in response to detecting the second touch input”; also note that in displaying a message that includes a user’s name, naturally the system is also selecting that name for display).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated in response to detecting the second touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes at least one message associated with the at least two interlocutors; and displaying the at least one marked message associated with an interlocutor if the interlocutor is selected from the list of the interlocutors as suggested in Chan into Kim and Pronovost because Kim and Chan pertain to analogous fields of technology.  Doing so would be desirable so that the system of Kim could use messages that also display associated sender/receiver user names or identity information.  

 	Regarding claim 20, Kim teaches the invention as claimed in claim 13.  Claim 20 also corresponds to claim 11 and is rejected for the same reasons.   

Response to Arguments
 The Examiner acknowledges the Applicant's amendments to claims 1 and 13.

 	Regarding claim 1, Applicant alleges that the cited prior art does not teach the amended limitation of “deleting, in response to receiving a user input for deleting the first chat window among the plurality of chat windows, the first chat window except for one or more marked messages of the first chat window; displaying, in response to detecting a second touch input for selecting a first marked message of the deleted first chat window among the displayed one or more marked messages, a message corresponding to the selected first marked message without switching to the first chat window.”  
 	More specifically, Applicant appears to assert the following: (1) Kim does not teach deleting a chat window while excluding marked messages from deletion; and (2) Kim does not teach such deleting preventing switching to a first chat window (see pages 13-14 of the reply). 
 	Regarding point (1), Kim Fig. 8, [0057] indicates a mobile phone view/window 810 that begins with showing a series of messages, one of which has been indicated as a marked message. In the figure, a user provides input, causing the mobile phone interface to move to a marked message view/window 830, where the aforementioned marked message and other marked messages are displayed, but the messages and other parts of the prior view/window 810 are omitted.  Put another way, the view/window 810 has been removed or deleted from view, except for a marked message, which is retained in the new view/window 830 i.e., “deleting … the first chat window except for one or more marked messages of the first chat window.”  
 	Regarding point (2), in the view of the Examiner, the combination of Kim and Pronovost teaches the second displaying operation i.e., “displaying … a message … without switching to the first chat window.”  As previously noted, Kim Figs. 8, 9 [0057] teach a view/window 810 that disappears and is replaced with the view/window 830.  As seen in Fig. 9, at least some of the content of the view/window 810 e.g., associated messages, can be made to reappear in response to user input i.e., the claimed “message.”  Pronovost [0027] teaches that it is known, when there is a window/page of content that was once shown and then is no longer needed i.e., is no longer presented, the content can be discarded, and then later regenerated if needed again for display.   Given this teaching, in the view of the Examiner, it would be obvious to modify the Kim invention, such that when the view/window 810 is made to disappear, to discard the view/window 810 and recreate it at a later time when requested by the user e.g., as seen in Fig. 9.  Such regeneration or recreation of the view/window, however, means that the new reappearance of the view/window is separate and distinct from the old discarded view/window 810.  Put another way, it is a new instance of the content in the view/window content 810, not the exact same view/window.  In the view of the Examiner, the above modification teaches the amended limitation, “displaying, in response to detecting a second touch input for selecting a first marked message of the deleted first chat window among the displayed one or more marked messages, a message corresponding to the selected first marked message without switching to the first chat window.”
	Applicant alleges that claims 2-12 and 14-20 are allowable in view of their dependency on claims 1 and 13.  Claims 2-12 and 14-20 are rejected as being taught by Kim, Pronovost and/or Chan.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Yamamoto (US 6,600,500) teaches that a window can be erased, and then re-displayed e.g., see Yamamoto col. 4, line 65 to col. 5, line 7; col. 7, lines 9-17; claim 4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143